Case 1:19-cv-00763-SES Document 23 Filed 06/26/20 Page 1 of 2

Mapp lh
rep N25 PA

UNITED STATES DISTRICT COURT * oy

MIDDLE DISTRICT OF PENNSYLVANIA Bagi"

'vC
JESSICA BALLIET, ' “SRR

Plaintiff, NO. 1:19-cv-00763-SES
-VS-

(SCHWAB, C.M.J.)
ANDREW SAUL,
Commissioner of

Social Security, é
Defendant. : (Electronically Filed)

ORDER

AND NOW, this 25 _ day of pean 2 _, 2020, upon
consideration of the afore-stated Stipulation, it is hereby,

ORDERED that Plaintiff is awarded attorney fees under EAJA
in the amount of Two Thousand Dollars ($2,000.00). The attorney
fees will be paid directly to Plaintiff and sent to the business address
of Plaintiffs counsel, Michael P. Boyle. Full or partial remittance of
the awarded attorney fees will be contingent upon a determination by

the Government that Plaintiff owes no qualifying, pre-existing debt(s)

to the Government. If such a debt(s) exists, the Government will
Case 1:19-cv-00763-SES Document 23 Filed 06/26/20 Page 2 of 2

reduce the awarded attorney fees in this Order to the extent

necessary to satisfy such debt(s).

BY THE COURT:

Ae nf
AEBAwA-
SUSAN E. SCHWAB
CHIEF, U.S. MAGISTRATE JUDGE
